 Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 1 of 15               PageID 235




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )      Case No. 2:19-cr-20323-JTF-tmp
                                                 )
ANTONIO DAVIS,                                   )
                                                 )
       Defendant.                                )


 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION,
    DENYING DEFENDANT’S OBJECTIONS, AND DENYING DEFENDANT’S
                      MOTION TO SUPPRESS


       Before the Court is Defendant Antonio Davis’s Motion to Suppress, filed on June 14,

2020. (ECF No. 26.) The Motion was referred to the Chief Magistrate Judge on June 17, 2020.

(ECF No. 29.) On June 25, 2020, the United States filed its Response to Defendant’s Motion.

(ECF No. 30.) The Magistrate Judge held a hearing on Defendant’s Motion on August 28, 2020.

(ECF No. 35.) On September 14, 2020, Defendant filed his Supplemental Submission in Support

of Motion to Suppress. (ECF No. 38.) On November 12, 2020, the Magistrate Judge issued a

Report and Recommendation denying Defendant’s Motion to Suppress. (ECF No. 41.) Defendant

timely filed his Objections to Report and Recommendation on December 10, 2020. (ECF No. 45.)

       For the following reasons, and after a de novo review of the record, the Court ADOPTS

the Chief Magistrate Judge’s Report and Recommendation, DENIES Defendant’s Motion to

Suppress, and DENIES Defendant’s Objections.




                                             1
 Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 2 of 15                   PageID 236




                                    LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Regarding those excepted dispositive motions, magistrate judges may

still hear and submit to the district court proposed findings of fact and recommendations for

disposition. 28 U.S.C. § 636(b)(1)(B). Upon hearing a pending matter, “[T]he magistrate judge

must enter a recommended disposition, including, if appropriate, proposed findings of fact.” Fed.

R. Civ. P. 72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party

who disagrees with a magistrate’s proposed findings and recommendation may file written

objections to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See Baker, 67 F. App’x at 310 (“A district court

normally applies a ‘clearly erroneous or contrary to law’ standard of review for nondispositive

preliminary measures. A district court must review dispositive motions under the de novo

standard.” (citations omitted)). Motions to suppress evidence are among the motions in criminal

cases that are subject to de novo review. See 28 U.S.C. § 636 (b)(1)(A); U.S. Fid. & Guarantee

Co. v. Thomas Solvent Co., 955 F.2d 1085, 1088 (6th Cir. 1992). Upon review of the evidence,

the district court may accept, reject, or modify the proposed findings or recommendations of the

magistrate judge. Brown v. Bd. of Educ., 47 F. Supp. 3d 665, 674 (W.D. Tenn. 2014); see also 28

U.S.C. § 636(b)(1). The court “may also receive further evidence or recommit the matter to the

[m]agistrate [j]udge with instructions.” Moses v. Gardner, No. 2:14-cv-2706-SHL-dkv, 2015 U.S.



                                               2
    Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 3 of 15                                  PageID 237




Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11, 2015). As for consideration of factual objections,

“[w]hen reviewing a magistrate judge’s credibility determinations on a motion to suppress, the

district court may accept or reject the magistrate judge’s determinations, while recognizing a

magistrate judge is in the better position to assess the credibility of witnesses he sees and hears.”

United States v. Johnson, No. 10-20176, 2011 U.S. Dist. LEXIS 97577, at *6 (W.D. Tenn. Aug.

30, 2011) (citation omitted). A district judge should adopt the findings and rulings of the

magistrate judge to which no specific objection is filed. Brown, 47 F. Supp. 3d at 674.

                                         FACTUAL OBJECTIONS

         In his Report and Recommendation, the Chief Magistrate Judge sets forth proposed

findings of fact as stated during the August 28, 2020 hearing. (ECF Nos. 35 & 41.) As explained

below, this Court overrules Defendant’s objections and adopts and incorporates those proposed

findings of fact.

         Defendant objects to the Chief Magistrate Judge’s assignment of credibility to Officer

Williams’ testimony asserting he saw Defendant close the door to the white sedan. (ECF Nos. 41,

2–3 n.1 & 45, 10–13.) Images from Officer Williams’ body camera do not show Defendant closing

the white sedan door. (ECF No. 41, 2–3.) Defendant states that the Affidavit of Complaint and

Officer Williams’ contemporaneous statements at the scene do not support Officer Williams’

testimony that he saw Defendant close the sedan door. 1 (ECF No. 45, 11–13.) However, Officer

Williams testified that he did not press start on the body camera until he arrived at the park. 2 He



1
 At the suppression hearing, Officer Williams testified that “when I pulled on the scene, [Defendant] was in control
of the vehicle.” (ECF No. 39, 29.) Defendant also points to Officer Williams’ statement to another officer, as captured
by the body camera footage, that Defendant was not in the car. (ECF No. 45, 12.) However, this is not inconsistent
with the assertion that Defendant was shutting the sedan door as Officer Williams arrived, and further, the Magistrate
Judge did not find that Defendant was in control of the vehicle. (ECF No. 41, 2–3.)

2
 The Chief Magistrate Judge noted that until Officer Williams exited the car, the body camera—because it is placed
on Officer Williams’ chest—recorded only the police vehicle’s steering wheel while Officer Williams drove up to the

                                                          3
 Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 4 of 15                             PageID 238




testified that prior to pulling up and exiting the car, he drove past the park and was able to observe

the individuals on the playground. (ECF No. 39, 43.) The Court is mindful that “[w]hen reviewing

a magistrate judge’s credibility determinations on a motion to suppress, the district court may

accept or reject the magistrate judge’s determinations, while recognizing a magistrate judge is in

the better position to assess the credibility of witnesses he sees and hears.” Johnson, 2011 U.S.

Dist. LEXIS 97577, at *6 (citation omitted). Given Defendant’s proximity to the sedan and his

subsequent movement from the sedan to the individuals on the playground, an inference can be

made that Defendant was shutting the door and moving away from the sedan as Officer Williams

arrived. (See ECF No. 41, 2–3 n.1.) Ultimately, the Court finds that the Chief Magistrate Judge

did not err in crediting Officer Williams’ testimony that he observed Defendant shut the sedan

door. The Chief Magistrate Judge also found that “even if Officer Williams had not, in fact,

observed [Defendant] closing the door to the white sedan . . . the dispatch call and the officer’s

other observations would have nevertheless provided him with reasonable suspicion.” (Id. at 9

n.4.) As such, and as explained in the analysis below, the Court agrees with the Chief Magistrate

Judge’s finding that reasonable suspicion existed at the time of the stop, regardless of any

observation of Defendant closing the sedan door. Accordingly, Defendant’s first Objection is

DENIED.

        Second, Defendant objects to the Chief Magistrate Judge’s finding that after “visually

inspecting” the waistbands of the men at the scene, “Officer Williams immediately focused his

attention on [Defendant] because he was the only individual who had his waistband area covered

and thus could have been hiding a gun.” (ECF Nos. 41, 3–4 & 45, 13.) Defendant takes issue with

Officer Williams’ testimony that he singled out Defendant only after visually inspecting the men’s


park. (ECF No. 41, 2–3 n.1.) Thus, any observation of Defendant accessing the white sedan would not have been
captured by the body camera. The Court agrees with this finding of fact.

                                                     4
    Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 5 of 15                          PageID 239




waistbands, because according to Defendant, when Officer Williams gestured to Defendant,

Officer Williams remained too far away to see the men’s waistbands. (ECF No. 45, 16.) However,

the Court finds that the Chief Magistrate Judge did not err in crediting this aspect of Officer

Williams’ testimony. The distance shown in the Report and Recommendation is not so great as to

overcome the ability to see, as argued by the Defendant. (See ECF Nos. 41, 3 & 45, 15–16.)

Defendant further objects to crediting Officer Williams’ testimony that one of the other men at the

scene had his shirt tucked into his pants. Defendant states that this individual’s shirt was not tucked

in and that his waistband was not exposed. (ECF No. 45, 17–19.) During the suppression hearing,

Officer Williams testified that based on body camera images, “it appears his shirt was not tucked

into his jeans.” (ECF No. 39, 48.) However, Officer Williams also testified that, as to this

unnamed man, “I could see more of his clothing than I could of [Defendant],” due to his shirt being

tighter than Defendant’s loose-fitting hooded sweatshirt. (Id. at 53.) The Court concludes that the

Chief Magistrate Judge did not err in crediting Officer Williams’ testimony that he visually

inspected the men’s waistbands. The Court finds that Officer Williams was not too far away to

compare the men’s waistbands, and that furthermore, Defendant’s waistband was substantially less

discernible compared to the other two men, since one man was shirtless and the other unidentified

man’s shirt was—although not tucked in—considerably tighter, shorter, and more revealing of the

waistband than Defendant’s hooded sweatshirt. 3 (See ECF No. 41, 4.)

        Defendant also contends that Officer Williams’ subsequent frisk of the unidentified

individual with the tighter shirt undercuts the assertion that Officer Williams visually inspected

the men’s waistbands. (ECF No. 45, 17–20.) The Court finds Officer Williams’ subsequent frisk

of the unidentified individual immaterial. Officer Williams’ decision to frisk this individual does


3
 The Court has viewed and considered the photographs included in the Report and Recommendation and
Defendant’s Objections and reaches the same conclusion. (See ECF Nos. 41, 4 & 45, 18–19.)

                                                     5
 Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 6 of 15                     PageID 240




not undercut the assertion that Officer Williams visually inspected the men’s waistbands and

recognized that Defendant’s waistband was the least discernible. The frisk of the unidentified man

is not inconsistent with Officer Williams’ testimony that he visually inspected the men’s

waistbands to determine which individual was most likely to possess a gun. The Court finds that

the Chief Magistrate Judge did not err in crediting Officer Williams’ testimony that he inspected

the men’s waistbands and that Defendant was the only man whose waistband was exposed.

Accordingly, Defendant’s Objection on this issue is DENIED.

                                           ANALYSIS

       Defendant contends that the Chief Magistrate Judge’s Report and Recommendation erred

in concluding that Officer Williams’ stop and frisk of Defendant was supported by reasonable

suspicion. (ECF No. 45, 23.) Overall, Defendant argues that: (1) the conduct characterized by

the Chief Magistrate Judge as evasive was not evasive or relevant to the reasonable suspicion

inquiry; (2) there existed no reasonable suspicion that Defendant was engaged in criminal activity

or armed and dangerous; and (3) the totality of the circumstances does not support the conclusion

that Officer Williams possessed reasonable suspicion. (Id. at 8–9, 21, 23.) As indicated below,

the Court agrees with the Report and Recommendation that Defendant’s conduct was evasive and

that under the totality of the circumstances, there existed reasonable suspicion to support a Terry

stop and frisk.

Report and Recommendation’s Conclusion that Defendant was Evasive

       Defendant objects to the Magistrate Judge’s conclusion that Defendant was evasive during

the encounter with Officer Williams. (ECF No. 45, 21.) Defendant contends “[t]he R&R

construed [the verbal exchange and physical movement of Defendant] as demonstrating

[Defendant’s] ‘evasive[ness]’ justifying a Terry frisk for weapons.” (Id. at 22.)

                                                 6
 Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 7 of 15                      PageID 241




       “[N]ervous, evasive behavior is a pertinent factor in determining reasonable suspicion.”

Illinois v. Wardlow, 528 U.S. 119, 124 (2000) (citations omitted). It is also true though that in the

context of a “consensual conversation with an inquisitive officer,” one has the right to simply walk

away. See Jacobs v. Vill. of Ottawa Hills, 5 F. App’x 390, 395 (6th Cir. 2001) (citing Florida v.

Royer, 460 U.S. 491, 498 (1983)). Further, “refusal to cooperate, without more, does not furnish

the minimal level of objective justification needed for a detention or seizure.” Florida v. Bostick,

501 U.S. 429, 437 (1991) (citations omitted). The Sixth Circuit has explained that some factors,

such as simply walking away from police, are “so innocent” that without more, they should be

“outrightly dismissed” in examining the existence of reasonable suspicion. See United States v.

Patterson, 340 F.3d 368, 371–72 (6th Cir. 2003) (citing United States v. Smith, 263 F.3d 571, 593–

94 (6th Cir. 2001)). However, the situation changes when suspicious conduct accompanies

otherwise innocent behavior. See Smith, 263 F.3d at 593 (holding that while “perfectly innocent

behavior” is alone insufficient to provide reasonable suspicion, such behavior may contribute to

reasonable suspicion when combined with other factors). As explained below, the circumstances

alleged to support reasonable suspicion are not viewed separately in isolation, but rather as a

“unified whole.” See Hoover v. Walsh, 682 F.3d 481, 494 (6th Cir. 2012).

       In this case, Defendant’s attempt to walk away from Officer Williams, standing alone,

could not provide reasonable suspicion. But this conduct, coupled with the information known to

Officer Williams from the armed party call, his observations upon arriving at Williamson Park,

and Defendant’s statements indicating that he did not have a gun and “I can’t go to jail” clearly

provided Officer Williams with reasonable suspicion to conduct a pat-down of Davis. (ECF Nos.

41, 5 & 45, 7.) See United States v. Richardson, 385 F.3d 625, 630 (6th Cir. 2004) (“We view the

evidence offered in support of reasonable suspicion using a commonsense approach, as understood



                                                 7
 Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 8 of 15                    PageID 242




by those in the field of law enforcement.”). It was not Defendant’s desire to avoid an encounter

with police that alone provided reasonable suspicion but rather, Defendant’s conduct in light of

surrounding suspicious circumstances, which are further explored below. See United States v.

Beauchamp, 659 F.3d 560, 570 (6th Cir. 2011) (“In those cases in which we have found that

walking away from police does contribute to reasonable suspicion, specific facts have shown that

the defendant’s behavior was otherwise suspicious.”).

       Defendant also contends that he did not flee from Officer Williams and cites United States

v. Gleason, No. 12-20099-STA-dkv, 2013 U.S. Dist. LEXIS 42780, at *26 (W.D. Tenn. Feb. 28,

2013), for the proposition that movement short of flight cannot create reasonable suspicion. (ECF

No. 45, 22.) However, flight does not necessarily mean running away from police, and the term

can encompass walking away from an officer. See United States v. Stittiams, 417 F. App’x 530,

535 (6th Cir. 2011) (per curiam) (finding an officer could have reasonably concluded that

defendant was fleeing when the defendant ignored a request to stop and walked away). Further,

Gleason and other cases recognize that moving away from police can contribute to reasonable

suspicion when there are other suspicious factors present. See Gleason, 2013 U.S. Dist. LEXIS

42780, at *26. The Court finds that Defendant’s conduct, including statements indicating an

unwillingness to go jail and movement away from the officer and towards others on the

playground, is properly considered as evasive behavior in examining whether Officer Williams’

suspicions were reasonable, especially in light of the preceding 911 call reporting an armed party.

(ECF No. 41, 3–5)

       The Chief Magistrate Judge’s Report and Recommendation did not rely solely on the

conclusion that Defendant was evasive in finding that there was reasonable suspicion to support a

Terry stop and frisk. (See ECF No. 41, 9, 9–10 n.5.) The Chief Magistrate Judge considered


                                                8
 Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 9 of 15                      PageID 243




Defendant’s evasiveness alongside other factors supporting reasonable suspicion. (See id. at 10–

11.) Accordingly, the Chief Magistrate Judge did not err in concluding that Defendant’s behavior

was evasive and supportive of reasonable suspicion, and Defendant’s Objection is DENIED.

Reasonable Suspicion Supporting a Terry Stop and Frisk

         Defendant contends that the Report and Recommendation erred in finding reasonable

suspicion to support the stop and frisk of Defendant. (ECF No. 45, 23.) A stop and frisk is

permissible if the police officer “reasonably suspect[s] that the person stopped is armed and

dangerous.” Arizona v. Johnson, 555 U.S. 323, 326–27 (2009). “An officer must have specific,

articulable reasons to believe that a particular person is armed and dangerous before the officer

may frisk a suspect.” United States v. Noble, 762 F.3d 509, 522 (6th Cir. 2014). Reasonable

suspicion “requires more than just a ‘mere hunch,’ but is satisfied by a likelihood of criminal

activity less than probable cause, and ‘falls considerably short of satisfying a preponderance of the

evidence standard.’” Smoak v. Hall, 460 F.3d 768, 779 (6th Cir. 2006) (quoting United States v.

Arvizu, 534 U.S. 266, 273 (2002)). In determining whether reasonable suspicion existed to justify

an investigatory stop and frisk, courts examine the “totality of the circumstances.” Arvizu, 534

U.S. at 273.

         The controlling inquiry in this case is whether Officer Williams had reasonable suspicion

at the time of the seizure of Defendant. See United States v. Johnson, 620 F.3d 685, 690 (6th Cir.

2010).    The Report and Recommendation indicates that “[t]he parties do not dispute that

[Defendant] was stopped within the meaning of Terry when Officer Williams first placed his hands

on [Defendant’s] arms and shoulders as [Defendant] approached the white sedan.” (ECF No. 41,

7.) Thus, the Court must determine whether Officer Williams possessed reasonable suspicion that

justified a stop and frisk when he physically contacted Defendant. See Johnson, 620 F.3d at 690

                                                 9
 Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 10 of 15                     PageID 244




(“A person is seized when an officer ‘by means of physical force or show of authority, has in some

way restrained [his] liberty.’” (quoting Terry, 392 U.S. at 19 n.16)).

        By the time Officer Williams touched Defendant, several circumstances supported his

belief that reasonable suspicion existed to conduct a pat-down: (1) the 911 call placed by a named

individual stating that there was an armed party in Williamson Park among a group of three

African-American men near a white sedan, to which there was quick police response; (2) Officer

Williams’ personal observations when he arrived at the park, which verified most of the

information in the 911 call; (3) Defendant’s proximity to the white sedan upon Officer Williams’

arrival; (4) Officer Williams’ observation that Defendant’s waistband was not visible, unlike the

other two men at the park; and (5) Defendant’s evasiveness and statement that he could not go to

jail.

        As to the 911 call alleging an armed party at the park, the Court finds that it properly

supports a finding of reasonable suspicion.       In addition to an officer’s own observations,

reasonable suspicion “can be based on informant tips and dispatcher information.” Smoak, 460

F.3d at 779 (citing United States v. Erwin, 155 F.3d 818, 822 (6th Cir. 1998)). Generally, tips

provided to police must bear sufficient “indicia of reliability.” See Florida v. J.L., 529 U.S. 266,

270 (2000) (analyzing an anonymous tip’s reliability). While tips provided by confidential,

unknown informants warrant the least amount of credibility without predictive information, the

situation is markedly different where information is provided by a named caller through the 911

system. See United States v. Jackson, 700 F. App’x 411, 414 (6th Cir. 2017) (contrasting the

reliability of an anonymous tip with that of a 911 call made by an ascertainable person (citing

Navarette v. California, 572 U.S. 393, 397–401 (2014))). Further, where information is conveyed

to police about an event shortly after the event’s occurrence, its reliability is strengthened. The

                                                 10
 Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 11 of 15                      PageID 245




reliability of the information is strengthened even more when police quickly arrive and verify

details of the call. See Robinson v. Howes, 663 F.3d 819, 829–30 (6th Cir. 2011) (explaining that

“an informant’s proximity in time and space to the reported criminal activity” can contribute to a

tip’s reliability).

        The facts that the caller was a named individual and that Officer Williams was aware of

such from the dispatch message also lend credence to the reliability of the information conveyed

in the call. See Navarette, 572 U.S. at 401 (“[A] reasonable officer could conclude that a false

tipster would think twice before using [the 911 system].”); Srisavath v. City of Brentwood, 243 F.

App’x 909, 916 (6th Cir. 2007) (finding no reasonable suspicion and emphasizing that the police

officer testified the supporting tip was anonymous). Additionally, the caller’s description of the

scene indicated that there were three African-American men with a white sedan in the park,

which—while insufficient in itself to provide reasonable suspicion—contributed to the reliability

of the call because it implied that the caller had physical proximity to and firsthand observation of

the park. See Robinson, 663 F.3d at 829–30. Further, the caller conveyed an accurate depiction

of the scene, as verified through Officer Williams’ observations. See United States v. Pacheco,

841 F.3d 384, 392–93 (6th Cir. 2016) (holding a confidential informant’s tip that described the

“make, model, and color of the vehicle” plus “the number of occupants to expect, along with their

ethnicity” and location bolstered the tip’s assertion of illegality and contributed to reasonable

suspicion). Finally, and most importantly, the 911 call is not the sole factor supporting reasonable

suspicion in this case.

        Defendant argues that any suspicion directed at him was based on his presence in a group,

and therefore, there was no reasonable suspicion particularized to him. (ECF No. 45, 8–10.)

Defendant points to the fact that the dispatch indicated it was unknown which of the three men in

                                                 11
    Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 12 of 15                                    PageID 246




the group was armed. (Id. at 9.) In support, Defendant cites Ybarra v. Illinois, 444 U.S. 85 (1979),

Patterson, 340 F.3d 368 (6th Cir. 2003), and Noble, 762 F.3d 509 (6th Cir. 2014). 4 (Id. at 8–9.)

         It is true that a hooded sweatshirt is a common item of clothing and that wearing one does

not imply criminality, but the Court finds Ybarra inapplicable to this case. In Ybarra, officers

searched a bar and its bartender for drugs—not weapons—pursuant to a search warrant, which was

obtained upon information from a reliable informant alleging drug activity. 444 U.S. at 88. During

the search, police also frisked the defendant, a bargoer who happened to be in the establishment at

the time. Id. at 89. In support of the argument that police had reasonable suspicion that the

defendant was armed and dangerous, “the most [the officer] could point to was that [the defendant]

was wearing a 3/4-length lumber jacket, clothing which the State admits could be expected on

almost any tavern patron in Illinois in early March.” Id. at 93. In this case, and unlike the situation

in Ybarra, the government does not point merely to Defendant’s clothing or his presence at a

location to support reasonable suspicion. Here, given all of the information Officer Williams

possessed, including contents of the 911 call, his on-scene observations, and Davis’ evasive

actions, it was reasonable to believe that Defendant was the armed individual reported in the 911

call.

         Patterson is also readily distinguishable. In that case, officers responded to an anonymous

tip alleging drug activity at an intersection.                  Patterson, 340 F.3d at 370.               Unlike the

contemporaneous police response in the case at bar, the officers in Patterson arrived at the


4
  Defendant also cites the Seventh Circuit’s decision in United States v. Williams, 731 F.3d 678 (7th Cir. 2013). Aside
from being non-binding authority, Williams is distinguishable. First, the underlying tip was a 911 call in which the
caller “refused to provide her name.” Williams, 731 F.3d at 681. Second, in responding to the call, police “observed
a much different scene than that reported.” Id. Finally, aside from the anonymous 911 call, the government relied on
the defendant’s nervousness and the “group’s general behavior.” Id. at 687. Overall, the defendant had not personally
behaved suspiciously. See id. at 687–89. In the present case, however, the scene at the park was substantially similar
to the named caller’s description, and Defendant notably stated that he could not go to jail while taking evasive action.


                                                          12
Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 13 of 15                      PageID 247




intersection over five hours after the tip and observed a group of African-American men begin to

walk away from the street corner. Id. The officers witnessed one of the men, but not the defendant,

make “a throwing motion towards the bushes.” Id. at 369–70. The officers then stopped and

frisked all of the men. The Court held that “[w]ithout the anonymous tip, the officers merely

observed a group . . . walking away from the area,” and that the officers lacked “individualized

suspicion” as to the defendant. Id. at 371–72. In this case, however, there was a contemporaneous

response to a 911 call from an identified individual rather than a delayed response to an anonymous

tip. Further, Officer Williams’ suspicion of Defendant did not arise from the actions of the other

two men, but rather from Defendant’s own proximity to the sedan, evasiveness, statements, and

imperceptible waistband.

       Finally, the Court finds that Noble is distinguishable because, while it involved a known

informant, the initial information provided by the informant turned out to be inaccurate. See Noble,

762 F.3d at 514. Noble also involved a drug investigation rather than a 911 call response to an

armed individual, and in fact, the informant indicated that he had no knowledge of weapon

possession. Id. at 514–15. Further, the investigating officer’s conduct was inconsistent with a

suspicion that the defendant was armed and dangerous, because the officer returned to his police

vehicle and then performed a field sobriety test after noticing the defendant’s nervousness. Id. at

523. Additionally, the defendant was not one of the targets of the drug investigation, and there

was no information indicating that he had any link to drug activity. Id. at 514, 524–25. Here, as

noted above, the 911 call indicated three African-American men were in the park, one armed with

a firearm. Officer Williams acted consistently with the information he possessed.

       Ultimately, as explained, the relevant inquiry is whether reasonable suspicion existed at

the moment of the seizure. Officer Williams was aware of a 911 call placed by a named citizen

                                                13
    Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 14 of 15                                 PageID 248




reporting an armed party among three African-American men in a white sedan near children at

Williamson Park. (ECF No. 41, 1–2.) Shortly afterward, Officer Williams arrived at Williamson

Park and saw three African-American men near a white sedan and children on the playground. At

that point, Officer Williams not only knew that the source of information was a named caller

through the 911 system, but also that the caller’s description of the scene was accurate—short of

the firearm. Therefore, it was not unreasonable for Officer Williams to believe that the 911 caller

was also correct in the assertion that one of the three African-American men was armed.

Proceeding from there, Officer Williams was unable to see the waistband of only one of the three

African-American men present—Defendant—who was also the individual shutting the sedan

door. 5 In addition to these circumstances, Defendant stated that he could not go to jail and began

walking away from Officer Williams, moving to stand behind other individuals at the park.

         The Court finds that in considering the totality of the circumstances, Officer Williams

reasonably suspected that Defendant was the armed party reported by the call and was engaged in

criminal activity. 6 Therefore, there was reasonable suspicion to support the investigatory stop.

Because Officer Williams reasonably suspected that Defendant was the armed party, the Court

also finds that Officer Williams reasonably suspected that Defendant was armed and dangerous.

Further, the frisk was limited to a pat-down of Defendant’s outer clothing to search for a weapon.



5
  As indicated, the Chief Magistrate Judge concluded that even if Officer Williams had not observed Defendant close
the sedan door, reasonable suspicion would still exist in this case. The Court agrees. Defendant’s proximity to the
sedan makes reasonable the inference that Defendant had just accessed the car. Furthermore, the fact that he was the
closest individual to the sedan is relevant, because it further links Defendant to the 911 caller’s description of the
scene.

6
  The Court notes that Tennessee law generally prohibits the possession of weapons in public parks unless otherwise
authorized. See TENN. CODE ANN. § 39-17-1311. The Chief Magistrate Judge also noted that because Officer
Williams reasonably suspected that Defendant possessed a firearm, “there was reasonable suspicion [Defendant] had
committed a crime,” possibly Reckless Endangerment under TENN. CODE ANN. § 39-13-103. (ECF No. 41, 8.) As
discussed above, based on the totality of the circumstances, it was reasonable for Officer Williams to suspect
Defendant of criminal activity.

                                                         14
Case 2:19-cr-20323-JTF Document 48 Filed 01/22/21 Page 15 of 15                    PageID 249




See Terry, 392 U.S. at 30. Accordingly, both the stop and frisk of Defendant were constitutionally

permissible.

                                        CONCLUSION

       Upon de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation to DENY Defendant’s Motion to Suppress and DENIES Defendant’s

Objections.



       IT IS SO ORDERED on this 22nd day of January 2021.



                                                            s/John T. Fowlkes, Jr.
                                                            John T. Fowlkes, Jr.
                                                            United States District Judge




                                               15
